Title: David Hosack to Thomas Jefferson, 12 October 1819
From: Hosack, David
To: Jefferson, Thomas


					
						Dear Sir
						
							New york
							octr 12th 1819
						
					
					I am unwilling to intrude upon your retirement or to give you trouble in calling your  attention to the subject of this note  but I am persuaded there is no other person to whom I can apply for the information I ask with the same prospect of obtaining it as yourself—I am appointed by the New york Historical Society to deliver an Eulogium commemorative of the character & Literary services of our late friend Dr Hugh Williamson—I know his early education—his first pursuits as a professor of Mathematics in Phila—as a clergyman in the presbyterian church—his study of medecine his visit to Europe for that purpose—his practice of in Phila and during the revolutionary war—his services in the Legislature of North Carolina and in ye Congress of the U. States—his writings on climate—Carolina—on comets—the Rattlesnake—the Torpedo or gymnotus—& his papers in the American Medl Register. I also know his pursuits since his removal to new york—
					If upon these or any other topics relating to him you can give me any facts illustrative of his character I shall feel myself greatly obliged—it is said he was instrumental in obtaining for Dr Franklin, Govr Hutchinson’s letters—are you acquainted with the circumstances?—
					Dr Williamson on his second visit to Europe in 1774 was suspected by our countrymen—what could have given rise to their doubts of his patriotism?—I know he was examined by the privy council relative to the destruction of the Tea in Boston but I have never been able to find a printed copy of it his examination can you inform  me in what work it was published—
					what was his weight in congress—what important bills did he introduce?—
					in what estimation was his theory of comets held by the Sćavans of France?—
					But I fear to proceed further—any information relative to our friend will  greatly assist me in making up my narrative—I shall deliver my discourse upon an early day in Novr—
					Being one of the  Doctors Executors I have examined his papers and among them find one from you dated Paris feby 6.  1785—perceiving by this that an early intercourse subsisted between you and Dr W. I have been induced to make this application. I am Dear Sir with Sentiments
					of high respect yours
					
						
							David Hosack
						
					
				